Citation Nr: 1525641	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  12-27 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to October 31, 2014 and 70 percent disabling from October 31, 2014.

2.  Entitlement to a higher initial rating for sleep apnea, rated as 30 percent disabling prior to June 11, 2009, and 50 percent disabling from June 11, 2009.

3.  Entitlement to a higher initial rating for lumbar strain with thoracolumbar degenerative disc disease with lumbar spinal stenosis, rated as 20 percent disabling.

4.  Entitlement to a higher initial rating for radiculopathy, left lower extremity, rated as 10 percent disabling.

5.  Entitlement to a higher initial rating for radiculopathy, right lower extremity, rated as 10 percent disabling

6.  Entitlement to a disability rating greater than 10 percent for traumatic arthritis, right knee.

7.  Entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence.  

8.  Entitlement to service connection for acid reflux, to include as secondary to service-connected PTSD.

9.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected lumbar strain with thoracolumbar degenerative disc disease with lumbar spinal stenosis.

10.  Entitlement to service connection for urinary frequency, to include as secondary to service-connected lumbar strain with thoracolumbar degenerative disc disease with lumbar spinal stenosis.


REPRESENTATION

Appellant represented by:	John S. Berry, Private Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to August 1987 and from July 2004 to January 2006. 

This appeal to the Board of Veterans' Appeals (Board) arose from June 2011, March 2012, and October 2013 rating decisions.  Specifically, in the June 2011 rating decision the RO, in pertinent part, granted service connection for PTSD assigning a 10 percent disability rating effective November 8, 2010, continued 10 percent disability ratings for the Veteran's traumatic arthritis, right knee, and denied service connection for acid reflux.  In August 2011, the Veteran filed a notice of disagreement (NOD) with regard to this decision.  A statement of the case (SOC) was issued in September 2012, and the Veteran filed a substantive appeal (via a VA Form 9) in October 2012.

In the March 2012 rating decision, the RO granted service connection for sleep apnea, assigning a 30 percent disability rating effective April 21, 2009 and a 50 percent disability rating effective June 11, 2009, granted service connection for lumbar strain with thoracolumbar degenerative disc disease with lumbar spinal stenosis, assigning a 20 percent disability rating effective April 21, 2009, and granted service connection for radiculopathy, left lower extremity, assigning a 10 percent disability rating effective April 21, 2009.  In April 2012, the Veteran filed an NOD with regard to this decision.  An SOC was issued in April 2014, and the Veteran filed a substantive appeal (via a VA Form 9) in May 2014.

In the October 2013 rating decision the RO granted service connection for lumbar radiculopathy (sciatic nerve) (claimed as right leg tingling), assigning a 10 percent disability rating effective April 30, 2012; denied a temporary total evaluation because of treatment for a service-connected condition requiring convalescence; and denied service connection for both erectile dysfunction and urinary frequency.  In October 2013, the Veteran filed an NOD with regard to this decision.  An SOC was issued in October 2014, and the Veteran filed a substantive appeal (via a VA Form 9) in October 2014.

By rating decision dated in November 2014, the RO increased the Veteran's disability rating for PTSD to 30 percent disabling effective November 8, 2010 and 70 percent disabling effective October 31, 2014.  The RO also granted a separate 10 percent disability rating for right knee instability effective October 31, 2014.  

As the Veteran disagreed with the initial ratings assigned following the grant of service connection for PTSD, sleep apnea, lumbar strain, and radiculopathy the Board has characterized these issues in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Board's decision addressing the matters regarding sleep apnea, the right knee, radiculopathy of the lower extremities, and erectile dysfunction is set forth below.  The remaining matters on appeal are addressed in the REMAND following the order; these matters are remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Since the April 21, 2009 effective date of the award of service connection, the Veteran's sleep apnea has been manifested by sleep problems requiring the use of a CPAP machine but has not resulted in chronic respiratory failure with carbon dioxide retention or cor pulmonale and has not required a tracheostomy.

2.  Since the April 21, 2009 effective date of the award of service connection, the Veteran's service-connected left leg radiculopathy associated with lumbar spine disability has been manifested by no more than mild incomplete paralysis of the sciatic nerve.

3.  Since the April 30, 2012 effective date of the award of service connection, the Veteran's service-connected right leg radiculopathy associated with lumbar spine disability has been manifested by no more than mild incomplete paralysis of the sciatic nerve.

4.  The Veteran's traumatic arthritis, right knee has been manifested by no more than painful motion, resulting in range of motion from 5 degrees on extension to 95 degrees (pain at 50 degrees) on flexion.

5.  There is no evidence that erectile dysfunction was shown in service or for many years thereafter and there is no lay or medical evidence that erectile dysfunction had its onset during service or otherwise is related to service.

7.  The only medical opinion that addresses the medical relationship between current erectile dysfunction and the Veteran's service-connected lumbar spine disability weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent rating, and no higher, for sleep apnea have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.97, Diagnostic Code (DC) 6847 (2014).

2.  The criteria for a compensable rating prior to April 21, 2009, and to an initial rating greater than 10 percent thereafter, for left lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, DC 8520 (2014).

3.  The criteria for a compensable rating prior to April 30, 2012, and to an initial rating greater than 10 percent thereafter, for right lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, DC 8520 (2014).

4.  The criteria for a disability rating greater than 10 percent for traumatic arthritis, right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, DCs 5261-5010 (2014).

5.  The criteria for service connection for erectile dysfunction, claimed as secondary to service-connected lumbar spine disability, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  See Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  VCAA notice requirements nonetheless may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

With regard to the sleep apnea and radiculopathy issues, after the RO's award of service connection for sleep apnea and radiculopathy of the lower extremities and the Veteran's disagreement with the initial ratings assigned, no additional notice for the downstream, initial rating issues was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  A September 2012 SOC set forth the criteria for higher ratings for sleep apnea, an April 2014 SOC set forth the criteria for higher ratings for left lower radiculopathy, and the October 2014 SOC set for the criteria for higher ratings for right lower radiculopathy (the timing and form of which suffices, in part, for Dingess/Hartman).  Furthermore, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the right knee issue, a January 2011 pre-rating letter provided pertinent notice to the Veteran in connection with his claim for an increased rating for his right knee disability.  That letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The letter also provided him with general information pertaining to VA's assignment of disability ratings and effective dates in accordance with Dingess/Hartman.

With regard to the erectile dysfunction issue, in a July 2012 pre-rating letter the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection on a direct and secondary basis.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The October 2013 RO rating decision reflects the initial adjudication of the claim for service connection after issuance of July 2012 letter. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of VA examinations, as well as the Veteran's service treatment records, VA outpatient treatment records and various private treatment records.  Also of record and considered in connection with the appeal is various written statements provided by the Veteran and his representative.  The Board finds that no further action with respect to the claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been satisfied. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeals.  Any such error is deemed harmless and does not preclude appellate consideration of the currently appealed claims.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).

Higher Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as here, the questions for consideration are entitlement to higher initial and subsequent ratings assigned following the award of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  Furthermore, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Where the schedular criteria does not provide for a noncompensable rating, such a rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

Sleep Apnea

The Veteran's sleep apnea disability is rated under DC 6847 (Sleep Apnea Syndrome (Obstructive, Central, Mixed)).  38 C.F.R. § 4.97, DC 6847 (2014).  Pursuant to DC 6847, sleep apnea that is asymptomatic but with documented sleep disorder breathing is rated noncompensably (0 percent) disabling.  Sleep apnea that is persistent, with day-time hypersomnolence, is rated 30 percent disabling.  Sleep apnea that requires the use of a breathing assistance device such as continuous airway pressure (CPAP) machine is rated 50 percent disabling.  Sleep apnea that manifests chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires tracheostomy, is rated 100 percent disabling. 38 C.F.R. § 4.97.

Evidence relevant to the level of severity of the Veteran's sleep apnea includes a January 2012 VA sleep apnea examination.  This examination report shows a diagnosis of obstructive sleep apnea beginning February 26, 2009.  The Veteran underwent overnight polysomnography on April 17, 2009 which was remarkable for obstructive sleep apnea.  He was placed on CPAP which was titrated up to 14 cm H2O.  He was documented having oxygen desaturations as low as 72 percent during the sleep study.  The examiner noted that the Veteran's quality of sleep had markedly improved with use of the CPAP and he was now able to sleep uninterrupted for four hours per night.  The Veteran denied any daytime fatigue and was able to work 50 hour per week without difficulty.  Prior to his diagnosis of sleep apnea, he had difficulty concentrating and would sleep during his lunch breaks.  He currently weighed 312 pounds and had gained approximately 70 pounds since 2005.  It was noted that continuous medication was not required but that the Veteran did require the use of a CPAP.  There was no persistent daytime hypersomnolence, evidence of chronic respiratory failure with carbon dioxide retention, cor pulmonale, or required tracheostomy.  There were also no scars associated with the sleep apnea.  The examiner wrote that the Veteran's sleep apnea did impact his ability to work in that the Veteran reported difficulty concentrating at his previous job before his diagnosis of obstructive sleep apnea and would sleep during his lunch breaks due to excessive daytime fatigue.	

Significantly, the March 2012 rating decision that granted service connection for sleep apnea noted that the Veteran was issued a CPAP on June 11, 2009 and, as such, the RO granted a 50 percent disability rating effective June 11, 2009 pursuant to DC 6847.  In the April 2012 NOD, the Veteran's representative wrote that the Veteran actually was issued a CPAP based on sleep study findings on April 18, 2009.  

A review of the Veteran's VA treatment records show that a "CPAP was started" during an April 17, 2009 sleep study and a May 15, 2009 treatment record includes instructions for home use of a CPAP machine.  As such, it appears that the Veteran began using a CPAP prior to June 11, 2009.  While it is unclear whether the Veteran was issued a CPAP following his April 17, 2009 sleep study or when he was given instructions on how to use the CPAP on May 15, 2009, it is clear that he began using a CPAP prior to June 11, 2009.  Therefore, the Board finds that an initial 50 percent rating for the Veteran's sleep apnea is warranted based on evidence of use of a CPAP as early as April 17, 2009.  

The Board finds no objective evidence that would warrant a rating greater than 50 percent for the Veteran's sleep apnea for any period on appeal, however.  In order to warrant a higher rating than 50 percent under DC 6847, there would need to be evidence of chronic respiratory failure with carbon dioxide retention or cor pulmonale.  Or, in the alternative, the sleep apnea must necessitate a tracheostomy.  In this case, the Veteran does not have chronic respiratory failure and does not require a tracheostomy.  As above, the January 2012 VA examiner wrote that there was no persistent daytime hypersomnolence, evidence of chronic respiratory failure with carbon dioxide retention, cor pulmonale, or required tracheostomy.  There is also no medical evidence or lay suggestion of respiratory failure or cor pulmonale and the Veteran's sleep apnea is treated with a CPAP machine, rather than a tracheostomy.  Accordingly, a higher rating under DC 6847 is not warranted.

In addition, no higher or alternative rating under a different DC can be applied.  The Board notes that there are other DCs relating to the respiratory system (DCs 6502 to 6846).  See 38 C.F.R. § 4.97.  In this case, the Board finds that the Veteran's sleep apnea disability and related symptoms most closely approximate that for DC 6847, that is, for sleep apnea syndrome.  As such, application of one of the other DCs for the respiratory system is not warranted.  The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 50 percent for the Veteran's sleep apnea.  Furthermore, the Board concludes that this award is warranted for the entire period under which this appeal has been pending, and that assignment of staged ratings is not for application.  See Fenderson, 12 Vet. App. at 119.
      
Radiculopathy of the Lower Extremities

The ratings for the Veteran's radiculopathy of the right and left lower extremities have been assigned under DC 8520.  Under this code, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve, and a 20 percent rating requires moderate incomplete paralysis.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis, i.e., the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost. 38 C.F.R. § 4.124a, DC 8520.  A note prior to the rating schedule for disease of the peripheral nerves states that when the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.

Evidence relevant to the severity of the Veteran's radiculopathy of the lower extremities includes VA examination reports dated in January 2012, April 2013, and August 2013.  During the January 2012 VA examination, it was noted that the Veteran had normal muscle strength bilaterally.  Notably, there was muscle atrophy on the left calf manifested by a 1.5 centimeter difference in muscle bulk when comparing the right side to the left side.  Reflex examination was hypoactive on the right knee and ankle and normal on the left knee and ankle.  Sensory examination was normal for the bilateral extremities.  Straight leg raising test was positive and the Veteran had radicular pain due to radiculopathy, specifically there was mild numbness of the left lower extremity (but no numbness of the right lower extremity).  There were no other signs or symptoms of radiculopathy.  

During the April 2013 VA examination, the Veteran reported electrical-like sensations that originated in the low back into right buttock and radiated laterally to the right knee.  He had been having complaints of numbness, tingling, and shocking sensations in the right lower extremity for the past year.  The examiner noted that the Veteran had symptoms attributable to a peripheral nerve condition.  Specifically, it was noted that the Veteran experienced severe intermittent pain (usually dull), moderate paresthesias and/or dysthesia, and moderate numbness of the right lower extremity.  Muscle strength testing was normal and there was no muscle atrophy.  Reflex examination was also normal.  Sensory examination was normal except for the thigh/knee, which was decreased on the right side.  It was noted that temperature sensation was blunted to the lateral right thigh; otherwise, temperature sensation was intact.  Sensation to vibration, light touch, and position sensation was also intact.  There were no trophic changes and the Veteran's gait was normal.  No special tests were performed for median nerve evaluation.  The examiner noted that the sciatic, external popliteal (common peroneal), musculotaneous (superficial peroneal), anterior tibial (deep peroneal), internal popliteal (tibial), posterior tibial, anterior crural (femoral), internal saphenous, obturator,  external cutaneous, and ilio-inguinal nerves were normal.  The examiner indicated that the Veteran did not use an assistive device as a normal mode of locomotion.  There was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis and no scars associated with the peripheral nerve disorder.  Electromyography was not performed.  

The examiner noted that the Veteran's peripheral nerve condition did not impact his ability to work.  Significantly, the Veteran was currently employed in a sedentary environment for an environmental agency, and had no limitations in his abilities to complete his tasks for his company.  It was noted that the Veteran had a magnetic resonance imaging (MRI) scan of lumbosacral spine with and without contrast performed in April 2013 by a private physician, Dr. E.A.  The Veteran also previously underwent EMG/NCS but these results were not available to the examiner.  The examiner directed the Veteran to bring Dr. E.A.'s records along with the MRI findings and all tests to VA to assist with the evaluation.  Without these records, the examiner was unable to opine and could not resolve this issue as to whether Veteran's current complaints are secondarily related to the Veteran's service-connected lumbar spine disorder without resorting to mere speculation.

During the August 2013 VA examination, the Veteran was diagnosed with lumbar radiculopathy with an onset of 2013.  The examiner noted that the Veteran underwent surgery on his low back in February 2013.  The examiner noted that the Veteran had symptoms attributable to a peripheral nerve condition.  Specifically, it was noted that the Veteran experienced severe intermittent pain (usually dull), moderate paresthesias and/or dysthesia, and moderate numbness of the right lower extremity.  Muscle strength testing was normal and there was no muscle atrophy.  Reflex examination was also normal except for 3+ (hyperactive without clonus) of the left triceps and 1+ (hypoactive) of the bilateral ankles.  Sensory examination was normal except for the lower leg/ankle and foot/toes, which was decreased on the right side.  It was noted that temperature sensation was blunted to the lateral right thigh; otherwise, temperature sensation was intact.  Sensation to vibration, light touch, and position sensation was also intact.  There were no trophic changes and the Veteran's gait was slightly antalgic and cautious (no assistive devices were used).  No special tests were performed for median nerve evaluation.  There was incomplete paralysis of the right sciatic nerve of mild severity.  The examiner noted that the sciatic nerve on the left side was normal.  External popliteal (common peroneal), musculotaneous (superficial peroneal), anterior tibial (deep peroneal), internal popliteal (tibial), posterior tibial, anterior crural (femoral), internal saphenous, obturator,  external cutaneous, and ilio-inguinal nerves were also normal bilaterally.  The examiner indicated that the Veteran did use an assistive device as a normal mode of locomotion, specifically, occasional use of a cane.  There was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis and no scars associated with the peripheral nerve disorder.  Electromyography was not performed.  The examiner noted that the Veteran's peripheral nerve condition did not impact his ability to work.  Significantly, the Veteran was currently employed in a sedentary environment as Director of Environmental Safety for Raytheon and had no limitations in his abilities to complete the tasks for his company.  

Also of record are private treatment records dated through April 2013 and VA treatment records dated through August 2013.  Significantly, private treatment records show that the Veteran underwent surgery on his lumbar spine in February 2013 and, after the surgery, reported "unusual complaints of bilateral anterior and lateral thigh numbness with recumbency that resolves with standing."  

The Board notes that the Veteran was awarded service connection for his lumbar strain effective April 21, 2009 and the 10 percent rating for radiculopathy of the left leg is also effective April 21, 2009.  With regard to radiculopathy of the right leg, prior to April 30, 2012, there were no reports of right lower extremity difficulties.  Significantly, while reflex examination was hypoactive on the right knee and ankle and straight leg raising test was positive in January 2012, sensory examination was normal for the bilateral extremities.  As such, given that the preponderance of the evidence found no neurological deficits or findings of radiculopathy, a separate compensable rating for any neurological symptoms of the right lower extremity is not warranted prior to April 30, 2012, the date the Veteran first reported right leg tingling. 

The medical evidence of record reflects that the Veteran's bilateral radiculopathy of the lower extremities is comparable to no more than mild incomplete paralysis of the sciatic nerve.  The Board observes that the most recent VA examiner expressly characterized the Veteran's right lower extremity radiculopathy as no more than mild and indicated that the Veteran does not even have radiculopathy of the left lower extremity.  While the January 2012 examiner noted a loss of muscle mass on the left calf, both the April 2013 and August 2013 examination reports are negative for objective findings of loss of muscle mass, atrophy, and/or reduced strength or function indicated.  Where, as here, the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  In this case, as only sensory impairment was noted on the neurological examinations during these periods, the Board finds that initial ratings in excess of 10 percent for each lower extremity are not warranted.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert, 1 Vet. App. at 49.

Traumatic Arthritis, Right Knee
	
The Veteran's traumatic arthritis of the right knee has been assigned a 10 percent rating under the provisions of 38 C.F.R. § 4.71a, DCs 5261-5010.  DC 5010 pertains to traumatic arthritis and DC 5261 pertains to limitation of extension of the knee.  
 
Traumatic arthritis is rated under DC 5003, for degenerative arthritis.  Under DC 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 5003.

The normal range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

Under DC 5260, a noncompensable rating is assigned when flexion is limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees.  A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees. 38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees.  A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees. 38 C.F.R. § 4.71a, DC 5261.

VA's General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  VA's General Counsel also has also held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under DCs 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

When evaluating musculoskeletal disabilities, in addition to applying schedular criteria, VA may consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).
	
Evidence relevant to the Veteran's right knee disability includes VA examination reports dated in February 2011, August 2012, and October 2014.  During the February 2011 VA examination, the Veteran a significant increase in pain in the right knee over the last year.  He believe that he had re aggravated his right knee disorder and stated that he had woken up at night due to the pain for the past year.  The pain was worse if he had a cramped leg or if he was unable to straighten his leg out when he sat.  He complained of weakness in the right knee but did not complain of stiffness.  No deformity was apparent.  He stated that he did not have instability or giving way of the right knee but that he had trouble due to weakness in the right knee and a sensation that the knee will give way.  There was no clear evidence of locking and he denied episodes of dislocation or subluxation.  He did experience lack of endurance.  The right knee did swell, and he stated that at times, there was effusion.  Also, at times his right knee felt warm but he was unaware of any redness or drainage.  There was tenderness in the right knee.  When the right knee flared up, the pain severity was 10/10 which was common and occurred most days.  According to the Veteran, the severity of the pain was 10/10 70 percent of the time.  The duration of the pain was several hours at least before it started and subsided.  Precipitating factors included prolonged standing, walking, and sitting awkwardly.  The knee was made better by time, heat/cold, and daily stretching.  He took both over the counter and prescription pain medication (Celebrex) for his knee but these medications only helped him a small amount.  The only side effect to the medication was slight diarrhea when he first started taking Celebrex.  There was no additional limitation of motion or functional impairment during a flare-up.  He did not wear crutches or a cane but did wear a brace on his right knee.  He wore corrective orthopedic shoes which seemed to help somewhat.  The only hospitalizations/surgeries for the right knee occurred prior to military service, one in 1989 and the other in 1995.  There was no known inflammatory arthritis.  The Veteran worked in environmental health and safety as an engineer.  He stated that he was able to work but if he had to walk quite a lot, he experienced pain in the right knee.  He was able to perform the activities of daily living, although he stated that, at times, sitting on the toilet was very painful for the right knee.  He stated that, with pain, he could walk approximately one mild or so, but that it will hurt more severely the following day.  He indicated that he could not run.  He was able to stand, but he most of the weight on the left leg.  He could not estimate how long he could stand but it appeared to the examiner that one hour was the extreme.  The Veteran was reportedly left-handed and did not have a prosthetic joint or a history of neoplasm.  

On physical examination,  there was no objective evidence of pain in the right knee at rest.  During active range of motion, there was slight objective evidence of pain in the knee.  The pain was predominantly along the joint margins on either side of the patella.  There was tenderness on the proximal lateral patella and at the tendon that was inserted to the patella.  There was minimal discomfort overlying the insertion of the patellar ligament into the tibia.  There was no popliteal fossa tenderness.  There was no evidence of edema, effusion, instability, redness, heat, abnormal movement, guarding of movement, deformity, malalignment, drainage, or weakness.  A 10 centimeter vertically oriented scar overlying the distal aspect of the patella and the infrapatellar tendon was well healed.  Gait was normal mand there was no evidence of unusual shoe wear.  Flexion of the right knee was from 5 to 115 degrees and extension was negative 5 degrees.  Medial and lateral collateral ligaments were normal.  There was no evidence of abnormal motion on the anterior and posterior drawer test which indicated that the anterior and posterior cruciate ligaments were normal.  Medial and lateral menisci were normal by McMurray's test.  There was no additional limitation of motion after repetitive motion.  

On diagnostic testing, four views of the right knee demonstrated prior ACL tendon repair.  No acute fracture or dislocation was seen.  There was moderate narrowing of the lateral joint compartment with moderate extraarticular hypertrophic changes of the medial and lateral compartments.  Posterior osteophytes of the patellar were seen.  No joint effusion was identified.  

The diagnosis was limited extension of the right knee.  The examiner noted that the Veteran had increasing complaints of pain in the right knee and that this was likely due to the wear and tear on his right knee following surgical repair.  Based on comparison of his range of motion during the examination with a previous examination, the examiner noted that the Veteran's right knee had worsened in terms of range of motion.  According to the Veteran, he had a marked increase in the severity of pain that he experienced in the right knee over the previous year.  The examiner noted that DeLuca provisions could not be clearly delineated and, during a flare-up, the Veteran could have further limitation of range of motion, amount of pain, and functional capacity, but the examiner was unable to estimate an additional loss without resorting to mere speculation.  

During the August 2012 VA examination, the Veteran was diagnosed with status post ACL tear, right knee (1989) and post traumatic arthritis, right knee (2010).  The examiner noted the Veteran's history regarding the right knee and noted that, after he left the service in 2006, the Veteran began to notice some instability in his knee and mild pains with certain movements.  He fell at home going off a porch in 2009, feeling a sensation of displacement, and stated that since the time that he fell at home he had had increased amounts of pain and instability.  At the time of the examination, the Veteran indicated that he experienced pain in right knee every day. It was a constant mild ache type pain in his knee.  Prolonged weightbearing, walking, or climbing stairs exacerbated his pain.  He experienced mild swelling when his knee condition was exacerbated.  He took Ibuprofen to help control
medications.	

The Veteran reported flare-ups that impacted the function of his right knee, specifically, when the knee condition was exacerbated, the increased amount of pain made any walking or weightbearing more difficult.  On range of motion testing the Veteran had flexion to 110 degrees and extension to 5 degrees of the right knee with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions and had flexion to 115 degrees and extension to 5 degrees after three repetitions.  There was no additional limitation in range of motion of the right knee following repetitive-use testing.  The Veteran did have functional loss and/or functional impairment of the right knee, specifically less movement than normal, incoordination (impaired ability to execute skilled movements smoothly), pain on movement, instability of station, and disturbance of locomotion.  The Veteran did have tenderness or pain to palpation for joint line or soft tissue of the right knee.  Muscle strength and joint stability of the right knee were normal.  There was no evidence of patellar subluxation/dislocation and the examiner wrote that the Veteran did not have "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  

It was noted that the Veteran did experience a meniscal tear in 1985 which was surgically repaired but did not experience any residuals signs and/or symptoms due to meniscectomy.  The Veteran had not undergone a total knee joint replacement.  It was also noted that the Veteran underwent ACL repair of the right knee in 1989 but that there were no residual signs and/or symptoms due to arthroscopic or other knee surgery.  It was noted that the Veteran did use a cane occasionally to assist with ambulation when his right knee pain exacerbations were severe.  The examiner wrote that due to the Veteran's right knee disorder, there was an absence of functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  It was noted that the diagnosis of arthritis was confirmed by imaging studies but that there was no X-ray evidence of patellar subluxation.  The examiner noted that the Veteran's right knee disorder impacted the Veteran's ability to work, specifically, the Veteran felt that if he were required to sustain prolonged weightbearing or have to climb stairs regularly that this would inhibit his ability to perform his duties.  The examiner noted that the Veteran's symptoms and his examination appeared very stable with his previous VA knee examination.  It was noted that the Veteran was currently employed in a sedentary environment for an environmental agency and had no limitations in his abilities to complete his tasks for this company.

During the October 2014 VA examination, it was noted that the Veteran had a diagnosis of degenerative joint disease (DJD)/osteoarthritis of the right knee.  At the time of the examination, the Veteran reported a worsening of pain, stiffness, and range of motion in his right knee since his last examination.  He stated that he experienced constant right knee pain, rated as 7/10, and daily flares of pain rated at 8-9/10.  He also reported that he continued to be followed by a private orthopedic clinic "Ms sports medicine" which has recommended a total knee replacement but the Veteran desired to wait on surgical treatment as long as possible.  

The Veteran reported flare-ups that impacted the function of his right knee, specifically, the Veteran reported daily flare ups of right knee pain associated with body positioning and right knee movement.  Precipitating factors included standing more than 10 minutes, sitting with his knee bent, squatting/kneeling, ascending/descending from a low surface, and walking up/down stairs.  On range of motion testing the Veteran had flexion to 110 degrees (with pain beginning at 50 degrees) and extension to 0 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions and had flexion to 95 degrees and extension to 0 degrees after three repetitions.  There was additional limitation in range of motion of the right knee following repetitive-use testing.  The Veteran did have functional loss and/or functional impairment of the right knee, specifically less movement than normal, weakened movement, pain on movement, and interference with sitting.  The Veteran did have tenderness or pain to palpation for joint line or soft tissue of the right knee.  Muscle strength and joint stability of the right knee were normal.  There was no evidence of patellar subluxation/dislocation and the examiner wrote that the Veteran did not have "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  

It was noted that the Veteran did have a meniscus condition whereby he had experienced meniscal tear, frequent episodes of joint "locking," frequent episodes of joint pain, and frequent episodes of joint effusion.  It was noted that the Veteran underwent meniscectomy of the right knee in 1994 and that residuals of this surgery included chronic pain.  The Veteran had not undergone a total knee joint replacement.  It was also noted that the Veteran underwent ACL repair of the right knee in 1996 and experienced residuals of chronic pain.  It was noted that the Veteran did have scars from these surgeries but that the scars were not painful and/or unstable and did not have a total area greater than 39 square centimeters.  Other physical findings specific to the right knee included tenderness to palpation of anterior and lateral aspect of the right knee as well as a positive grind test.  It was noted that the Veteran regularly used a brace to assist with ambulation on his right knee.  The examiner wrote that due to the Veteran's right knee disorder, there was an absence of functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  It was noted that the diagnosis of arthritis was confirmed by imaging studies but that there was no X-ray evidence of patellar subluxation.  The examiner noted that the Veteran's right knee disorder impacted the Veteran's ability to work, specifically, it was noted that while the Veteran was able to perform all activities of daily living, he may have increased difficulty during flare ups with physical or sedentary task/activities that require him to stand or sit with the right knee bent for prolonged periods, walk up/down stairs or, for prolonged periods, squat/kneel.  

The examiner noted that DeLuca/Mitchell provisions could not be clearly delineated.  Specifically, during the examination, there was no additional limitation of motion after repetitive motion testing, any weakened movement, excess fatigability and/or incoordination.  When the Veteran left the clinical setting and returned to a usual day to day environment, he could potentially have further limitation in range of motion, potentially have an increase in the amount of pain, and potentially have further decrease in functional capacity during flare ups and/or with repetitive motion/use over time.  However, these parameters cannot be estimated and/or expressed as additional loss in degrees of motion without resorting to mere speculation.  These metrics obviously cannot be obtained, measured, or objectively quantified as the examiner did not have access to the Veteran for obtaining such metrics when the Veteran was outside the clinical arena.  

Also of record are private treatment records dated through April 2013 and VA treatment records dated through August 2013.  

The Board finds that there is no basis for assignment of a rating higher than 10 percent for traumatic arthritis, right knee at any point pertinent to the claim for increase.   As noted above, the Veteran's right knee disability was assigned a 10 percent rating under the provisions of 38 C.F.R. § 4.71a, DC 5261-5010.  The Veteran's range of motion of the right knee was, at worst, from 5 degrees on extension (February 2011 and August 2012 examinations) to 95 degrees on flexion with pain beginning at 50 degrees (October 2014 examination).  As here, when the limitation of motion of the joint is noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for the joint affected by limitation of motion.  Based on this evidence, the Board finds that the Veteran demonstrates no more than limitation of flexion and extension that is noncompensable under 38 C.F.R. § 4.71a, DC 5260, consistent with the currently assigned 10 percent rating.

The Board further finds that more than a 10 percent rating is not assignable under any other potentially applicable diagnostic code.  Specifically, with regard to DCs 5260 and 5261, the evidence shows that the Veteran has had at least 5 degrees of extension and 95 degrees of flexion (with pain beginning at 50 degrees) on examination. Furthermore, while he has reported flare-ups of pain, there is no lay or medical evidence that his pain has been so disabling to even result in flexion limited to 45 degrees, or extension limited to 10 degrees for which the minimum, 10 percent rating under DCs 5260 and 5261 is assigned, respectively.  It follows, then, that the criteria for an even higher rating under either diagnostic code is not met.  

The Board also has considered the Veteran's functional impairment due to pain and other factors during the period in question.  As noted, the Veteran was able to accomplish the noted range of motion, even with pain.  Moreover, the medical evidence simply does not reflect functional loss-in addition to that shown objectively-due to pain, weakness, excess fatigability, or incoordination (to include with flare-ups or on repeated use) warranting a disability rating in excess of the assigned rating.  While the October 2014 VA examiner noted that the Veteran experienced pain at 50 degrees of flexion, such  would only result in a flexion of 50 degrees which still does not meet the criteria for a compensable rating under DC 5260.  In other words, even considering the Veteran's complaints of pain, there is no evidence that these symptoms effectively result in right knee flexion limited to 45 degrees.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of a higher rating for the Veteran's right knee disability.

As there is no evidence that the right knee disability involves any ankylosis, dislocated cartilage, impairment of the tibia and fibula, or genu recurvatum, evaluation of the disability under DCs 5256, 5258, 5259, 5262, and 5263 is not warranted.  The disability also is not shown to involve any other factors that warrant consideration of any other provisions of the rating schedule.  With regard to instability, as above, by rating decision dated in November 2014, the RO granted service connection for right knee instability, rated as 10 percent disabling effective October 31, 2014.  The Veteran did not perfect an appeal with regard to his separately service connected right knee instability.  As such, the Board will not consider the Veteran's right knee instability.  

For all the foregoing reasons, the Board finds that there is no basis for staged ratings, pursuant to Hart and the claim for a disability rating greater than 10 percent for traumatic arthritis, right knee must be denied.

Extraschedular & TDIU

The above determinations are based on consideration of applicable versions and provisions of VA's rating schedule.  In addition, the Board finds that there is no showing that, at any pertinent point during the appeal periods above, that the Veteran's service-connected sleep apnea, right knee arthritis, and/or radiculopathy of the bilateral lower extremities reflected so exceptional or so unusual a picture as render inadequate the schedular criteria for rating the disabilities and to warrant the assignment of higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. at 111.

The Board finds that schedular criteria are adequate to rate the Veteran's sleep apnea, right knee arthritis, and radiculopathy of the bilateral lower extremities.  As noted, VA's rating schedule provides various, alternative means for evaluating sleep apnea, right knee arthritis, and radiculopathy of the bilateral lower extremities.  Unfortunately, as explained above, the disabilities under consideration do not meet the criteria for higher ratings under any potentially applicable rating criteria.  
	
The Board next notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir., 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.
	
Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of this matter for extra-schedular consideration is not warranted .  See also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board finally notes that entitlement to a TDIU may be considered a component of a claim for higher rating when such is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran currently is employed as he reported during a recent October 2014 VA examination.  Moreover, he does not contend - and the evidence does not show - that his service-connected disabilities render him unemployable.  On these facts, the Board finds that a TDIU claim pursuant to Rice has not been raised in connection with the claims adjudicated in the decision.

Service Connection

The Veteran contends that his erectile dysfunction is the result of his service-connected lumbar spine disability.  

Service connection may be established for disability resulting from injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d).

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 
Erectile dysfunction is not listed as a chronic disease under 38 C.F.R. § 3.309(a).

Service connection also may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

At the outset, the Board notes that, although the RO considered the claim for service connection for erectile dysfunction on both direct and secondary theories of entitlement, here, there is no evidence or allegation that erectile dysfunction had its onset during or otherwise is related medically to service.  The service treatment records are negative for any complaint, finding or diagnosis related to erectile dysfunction during service.  Therefore, erectile dysfunction was not shown and has not been alleged to have occurred, during service.  Moreover, as indicated below, there is no documented evidence of erectile dysfunction for more than six years after service - a factor that would tend to weigh against a claim for direct service connection if, in fact, a relationship to service was being asserted.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Here, the Veteran has asserted only that his erectile dysfunction is secondary to his service-connected lumbar spine disability.  Given the absence of evidence that erectile dysfunction is related to active service, any further discussion or development on the question of direct service connection is unnecessary and the Board will limit the remaining discussion to secondary service connection.

He was afforded a VA examination with regard to his claimed erectile dysfunction in April 2013.  The examiner noted a diagnosis of erectile dysfunction since 2012 and opined that this was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected lumbar strain.  Specifically, the examiner wrote that the Veteran's erectile dysfunction was more likely secondary to his multiple ASCVD (arteriosclerotic cardiovascular disease) risk factors requiring pharmacologic therapy, as well as those therapies themselves.  The Veteran's use of Viagra, and its demonstrated efficacy, led credence to the Veteran's erectile difficulties being vascular, and not neurologic, in nature.  Given that the neurologic control of erection was a parasympathetic/autonomic nervous system issue, it would be highly unusual for the Veteran's degenerative joint disease to play any role in the development or aggravation of erectile dysfunction.  

In October 2013, the Veteran's representative submitted an article from MedlinePlus Medical Encyclopedia noting that common causes of erection problems include nervous system disorders as well as spinal cord injury.  

In this case, there is no competent evidence or opinion suggesting that there exists a medical nexus between the Veteran's erectile dysfunction and his lumbar spine disability.  None of the medical records reflect any such opinion or even comment to that effect.  While the Veteran's representative has submitted medical treatise evidence suggesting a link between erectile dysfunction and nervous system disorders/spinal cord injury, the only medical opinion addressing the etiology of the Veteran's erectile dysfunction weighs against the claim.  As noted, the April 2013 VA examiner opined that it was less likely as not that the Veteran's erectile dysfunction is proximately due to or a result of his service-connected lumbar spine disability as it was most likely secondary to his multiple ASCVD.  The examiner also noted that the Veteran's use of Viagra suggested that the Veteran's erectile difficulties were vascular, and not neurologic, in nature and, given that the neurologic control of erection was a parasympathetic/autonomic nervous system issue, it would be highly unusual for the Veteran's lumbar spine disability to play any role in the development or aggravation of erectile dysfunction.  The April 2013 medical opinion holds significantly greater probative weight than the medical treatise information as the VA examiner has applied these medical principles to the specific facts of this case.  As the April 2013 opinion is based on examination of the Veteran and consideration of his documented medical history and assertions, and supported by stated rationale, the Board accepts this opinion as probative of the medical nexus questions relevant.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

As for any assertions by the Veteran and/or his representative as to the etiology of the Veteran's erectile dysfunction-a complex medical disorder involving internal processes-the Board finds that no such assertions provide persuasive evidence in support of the claim.  The matter of the medical etiology of the disability here at issue is one within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of the etiology of the erectile dysfunction is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  Id.  As the lay assertions in this regard have no probative value, the Veteran can neither support his claim, or counter the probative pinions of the VA examiner, on the basis of lay assertions, alone.

For all the foregoing reasons, the Board finds that claim of service connection for erectile dysfunction as secondary to service-connected lumbar strain must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364-65; Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to an initial 50 percent rating, and no higher, for sleep apnea is granted.  

Entitlement to an initial rating greater than 10 percent for right lower extremity radiculopathy is denied.

Entitlement to an initial rating greater than 10 percent for left lower extremity radiculopathy is denied.

Entitlement to a disability rating greater than 10 percent for traumatic arthritis, right knee is denied.  

Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected lumbar strain with thoracolumbar degenerative disc disease with lumbar spinal stenosis, is denied.


REMAND

With regard to the PTSD issue, in October 2014 correspondence, the Veteran's representative wrote that the Veteran participated in a PTSD program at the Jackson VA Medical Center and requested that VA obtain these records.  Unfortunately, it appears that the RO never acted on this request and a review of the claims file shows VA treatment records dated only through August 2013.  The Court has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the Veteran's updated VA treatment records should be obtained.

With regard to the lumbar spine issue, the Veteran most recently was afforded a VA examination pertinent to his lumbar spine disorder in January 2012.  Subsequently, in February 2013, the Veteran underwent lumbar diskectomy.  While the Veteran's neurological difficulties associated with his lumbar strain disability were re-examined after the surgery in August 2013, the Veteran's lumbar spine was not re-examined, to include range of motion studies, etc.  In view of the above,  the Board finds that a new VA examination is needed to ensure that the record reflects the current nature and severity of the Veteran's service-connected lumbar strain.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

With regard to the claim for a temporary total rating for convalescence under 38 C.F.R. § 4.30, the Veteran has alleged that he was unable to work for six to eight weeks following February 2013 surgery on his spine.  A review of the record shows that the Veteran did, in fact, undergo lumbar spine surgery in February 2013.  However, none of the records regarding this surgery indicate that the Veteran was restricted from working for a significant period of time following the surgery.  On remand, the physician designated to evaluate the current severity of the lumbar spine disorder also should provide an opinion addressing the period of convalescence required following lumbar spine surgery in February 2013.

With regard to the urinary frequency issue, the Veteran contends that he experiences urinary frequency secondary to his service-connected lumbar strain disorder.  He was afforded a VA examination with regard to his claimed urinary frequency in August 2012.  At that time the Veteran was diagnosed with chronic kidney disease since 2006.  Significantly, the Veteran denied any urinary frequency but was noted to have chronic kidney disease since 2006, most likely secondary to hypertensive nephrosclerosis.  No opinion was given as to whether this was related to the Veteran's service-connected lumbar strain disability.  Also, a February 2013 operative report shows a history of progressive low back and intermittent urinary incontinence.  A subsequent March 2013 private treatment record notes a "complete resolution of [the Veteran's] urinary urgency" following a February 2013 lumbar diskectomy. 

With respect to the requirement of a "current disability" for a grant of service connection, in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that this requirement is satisfied when a Veteran has a disability at the time he or she files his or her claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Moreover, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

In this case, given the possibility of an association between urinary frequency and the Veteran's service-connected lumbar spine disorder, the Board may not at this point reasonably deny the claim for service connection remaining on appeal on the basis of there being no current disability associated with the lumbar spine disability. Id.  Moreover, given the above, the Board concludes that a VA examination with respect to the etiology of disability manifested by urinary frequency shown at any time since the filing of the claim for service connection is necessary to fulfill the duty to assist.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence is essential for a proper appellate decision.")

With regard to the acid reflux issue, the Veteran contends that he experiences acid reflux secondary to his service-connected PTSD.  While the Veteran has not yet been afforded a VA examination with regard to the claimed acid reflux issue, the claims file includes an August 2012 VA examination report with regard to the loss of sense of smell and/or taste.  At that time, it was noted that the Veteran had a diagnosis of hyperosmia since 2005.  Specifically, it was noted that the Veteran had extreme sensitivity to odors that cause him to have headaches, nausea with occasional vomiting, generalized weakness, and headaches.  This happens when he is exposed to gasoline and other fumes, perfumes, pesticides, and some foods when being cooked.  It is unclear whether the Veteran experiences additional gastrointestinal disability due to his service-connected PTSD.  Thus, the Board finds that the record does not include adequate medical opinion evidence to resolve the claim for service connection for acid reflux, and that further development in this regard is warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon, 20 Vet. App. at 79.

Accordingly, this case is REMANDED for the following action:

1.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for PTSD, a lumbar spine disability, urinary frequency, and/or acid reflux.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, arrange for the Veteran to undergo appropriate examination to determine the nature and severity his service-connected lumbar spine disability. The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees).  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner also should indicate whether the Veteran has any ankylosis of the lumbar spine and, if so, whether it is favorable or unfavorable.

The examiner next should provide an opinion addressing whether, after the Veteran's lumbar spine diskectomy performed on February 6, 2013, (1) the Veteran required at least one month of convalescence; or (2) the surgery resulted in severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited).

A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

3.  Schedule the Veteran for appropriate examination(s) to address the nature and etiology of his acid reflux.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that acid reflux, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that acid reflux, if diagnosed, was directly caused or aggravated (permanently worsened) by the service-connected PTSD.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

4.  Schedule the Veteran for appropriate examination(s) to address the nature and etiology of his urinary frequency.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that urinary frequency, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that urinary frequency, if diagnosed, was directly caused or aggravated (permanently worsened) by the service-connected lumbar strain with thoracolumbar degenerative disc disease with lumbar spinal stenosis.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

5.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


